Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2016080435, WO 2004043853 and the Japanese patent documents have all been considered with respect to the provided English abstracts.
Allowable Subject Matter
	Claims 1-20 are allowable.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The semiconductor nanoparticles in the claimed dispersion liquid and film are not taught or suggested by the cited art of record. The closest art is U.S. patents 10.711,190 and 9,834,724 and WO 2017/074897 which teach Zn, In and S containing semiconductor nanoparticles which have a ratio of Zn/In detected by XPS of 2 or less. There is no teaching or suggestion in the art that the XPS detected Zn/In ratio should be greater than that taught. Especially not in the claimed rage of 2.25-9. It is noted that the nanoparticles of claims 7, 10, 12-16, 18 and 19 must contain In, Zn and S as required by claim 1; claims 8 and 9 must include Zn and S as required by claim 1; claim 11 must include In and S as required by claim 1 and claim 17 must include In as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/5/21